     Case 5:20-cv-00343-JSM-PRL Document 1 Filed 07/29/20 Page 1 of 6 PageID 1




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     OCALA DIVISION

ENDURANCE ASSURANCE CORPORATION f/k/a
ENDURANCE AMERICAN INSURANCE COMPANY,

         Plaintiff,

v.                                                           Case No.

BKW CONSTRUCTION, LLC, and BRADY K.
WINDSOR, individually, jointly and severally,

         Defendants.
                                                             /

                                          COMPLAINT

         Plaintiff Endurance Assurance Corporation f/k/a Endurance American Insurance

Company (“Endurance”) files its Complaint against Defendant BKW Construction, LLC

(“BKW”) and Brady K. Windsor (“Windsor”), jointly and severally, and states:

         1.      This is an action for damages in excess of $75,000.00, exclusive of attorneys’

fees, costs and prejudgment interest.

         2.      The Court has jurisdiction over this matter pursuant to 28 USC §1332.

         3.      Endurance is a surety company domiciled in the State of Delaware, maintaining

its principal place of business in the State of New York, and is authorized to conduct business in

the State of Florida.

         4.      BKW is a Florida corporation with its principal place of business located at 1723

N. Lecanto Hwy., Lecanto, Citrus County, Florida.

         5.      Windsor is a citizen of the State of Florida, residing at 2885 SE 36th St., Ocala,

Marion County, Florida.
  Case 5:20-cv-00343-JSM-PRL Document 1 Filed 07/29/20 Page 2 of 6 PageID 2




       6.      Venue is proper in the Middle District of Florida because defendant BKW’s

principal place of business is located in the Middle District of Florida and Windsor is a resident

of Middle District of Florida.

       7.      On or about September 19, 2017, BKW and Windsor (collectively, the

“Indemnitors”) executed a General Agreement for Indemnity (“Indemnity Agreement”), pursuant

to which Indemnitors each agreed, among other things, to fully exonerate, fully indemnify, and

hold Endurance harmless for all “Loss,” as the term “Loss” as defined in the Indemnity

Agreement, arising out of any surety bonds executed or procured by Endurance on behalf of

BKW. A copy of the Indemnity Agreement is attached as Exhibit “A”.

       8.      Pursuant to the Indemnity Agreement:

               “Loss” shall mean all damages, losses, costs, professional and consulting
               fees (including but not limited legal fees), disbursements, interest and
               expenses of every kind and nature, which Surety may sustain or incur as a
               result of any Claim or by reason of having executed or procured the
               execution of any Bond, amendment, waiver or supplemental to any Bond,
               or which Surety may sustain or incur in the enforcement of, attempted
               enforcement of, or preservation of any rights under any Bond or this
               Agreement.

       9.      Pursuant to Paragraph 3.2 of the Indemnity Agreement, Indemnitors agreed to:

               at all times exonerate, hold harmless, defend, indemnify, and keep
               indemnified Surety from and against any and all liability for Loss which
               Surety may pay, sustain, incur by reason of: (1) having executed or
               procured the execution of any Bond or any commitment letter, consent of
               surety, or any other document related to the issuance of any Bond; (2) the
               failure of the Principal or any of the other Indemnitors to perform or
               comply with any of the covenants and conditions of the Agreement or
               any obligation under any Other Agreement or Bond or any obligation
               under any agreements with respect to which a Bond has been executed by
               Surety; or (3) seeking enforcement of any of the representations,
               warranties, covenants and conditions of this Agreement.

       10.     Paragraph 3.2 further states:


                                                2
  Case 5:20-cv-00343-JSM-PRL Document 1 Filed 07/29/20 Page 3 of 6 PageID 3




               Promptly on request by Surety following assertion of any Claim, and
               before Surety may be required to make any payment or suffer any Loss
               relating to such Claim, the Principal or any of the other Indemnitors shall
               deposit Collateral with Surety in the full amount of such Claim, plus any
               additional amount that Surety deems sufficient in its sole and absolute
               discretion to indemnify and hold Surety harmless from and against any
               potential Loss arising from such Claim.

       11.     In February 2018, BKW entered into a contract (the “Contract”) in the amount of

$1,016,614.95 with Pasco County, Florida (“Pasco County”) to install a force main and remove

the existing force and water mains along Handcart Road in Pasco County (the “Project”).

       12.     BKW in turn entered into a subcontract with Blevins Road Boring, Inc.

(“Blevins”) to perform Jack & Bores and Directional Bores on the Project for the amount of

$144,925.00.

       13.     In reliance on the Indemnity Agreement, Endurance, as surety, issued statutory

Performance and Payment Bond no. EACX066000029 (the “Bond”) pursuant to section 255.05

of the Florida Statutes with BKW Construction as principal for the Project. A copy of the Bond

is attached as Exhibit “B”.

       14.     As a result of issuing the Bond, Endurance received a payment bond claim from

Blevins in the amount of $138,475.00.

       15.     On April 15, 2019, Blevins filed suit against Endurance in the Middle District of

Florida, Tampa Division in the case styled Blevins Road Boring, Inv. v. Endurance Assurance

Corp., Case No. 8:19-cv-893-T-30JSS.

       16.     On or about June 18, 2020, pursuant to paragraph 3.2 of the Indemnity

Agreement, Endurance demanded that Indemnitors deposit with Endurance $225,000.00 in cash

collateral. A copy of Endurance’s June 18 collateral demand is attached as Exhibit “C”.

       17.     Indemnitors have failed to deposit the demanded cash collateral or respond in any



                                                3
  Case 5:20-cv-00343-JSM-PRL Document 1 Filed 07/29/20 Page 4 of 6 PageID 4




way to such demand.

          18.   Endurance has incurred and continues to incur losses within the meaning of the

term “Loss” as defined by the Indemnity Agreement.

          19.   To date, Indemnitors have failed and/or refused to indemnify Endurance.

          20.   Endurance has agreed to pay the undersigned its reasonable attorneys’ fees and

costs, and is entitled to recover such attorneys’ fees and costs pursuant to contract.

                            COUNT I – BREACH OF CONTRACT

          21.   Endurance realleges paragraphs 1 through 20 of the Complaint as if fully set forth

herein.

          22.   Endurance has fully performed its obligations pursuant to the Indemnity

Agreement.

          23.   Despite demand, Indemnitors have failed to indemnify Endurance for the losses,

costs and expenses it incurred by reason of having executed or procured the execution of the

Bonds.

          24.   Indemnitors failure to indemnify Endurance constitutes, among other things, a

material breach of the Indemnity Agreement.

          25.   As a direct result of Indemnitors failure to indemnify Endurance, Endurance has

been damaged and continues to be damaged.

          26.   Based on the foregoing, Endurance Assurance Corporation is entitled to judgment

against Indemnitors for material breach of the Indemnity Agreement for its damages, plus

interest, costs, expenses, and attorneys’ fees incurred in this action.

          WHEREFORE, Endurance Assurance Corporation f/k/a Endurance American Insurance

Company demands judgment against BKW Construction, LLC and Brady K. Windsor, jointly



                                                   4
  Case 5:20-cv-00343-JSM-PRL Document 1 Filed 07/29/20 Page 5 of 6 PageID 5




and severally, for damages, plus interest, costs, expenses, and attorneys’ fees incurred in this

action and any other relief this court deems proper.

                          COUNT II – SPECIFIC PERFORMANCE

          27.   QBE realleges paragraphs 1 through 20 of the Complaint as if fully set forth

herein.

          28.   Pursuant to Paragraph 3.2 of the Indemnity Agreement, Endurance is entitled to

collateral security from Indemnitors.

          29.   On or about June 18, 2020, Endurance made a demand that Indemnitors deposit

with it collateral security in the amount of $225,000.00 (the “Collateral Demand”). Exhibit “C”.

          30.   Indemnitors have failed to respond to the Collateral Demand, thereby breaching

the Indemnity Agreement.

          31.   Based on the foregoing, Endurance is entitled to an order compelling Indemnitors

to comply with their obligations pursuant to the Indemnity Agreement, including depositing

collateral or other security in the sum of at least $225,000.00.

          WHEREFORE, Endurance Assurance Corporation f/k/a Endurance American Insurance

Company requests this Court compel BKW Construction, LLC and Brady Windsor, jointly and

severally, to comply with his obligations pursuant to the Indemnity Agreement, including

depositing with it collateral or other security in the sum of at least $225,000.00, for an award of

attorneys’ fees and costs and any other relief this court deems proper.

                         COUNT III- COMMON LAW INDEMNITY

          32.   Endurance reallages paragraphs 1 through 6, 11, 12, 14, 15, 18 and 19 herein.

          33.   Endurance is completely and wholly without fault regarding the claims by Blevins

against the Bond.



                                                  5
  Case 5:20-cv-00343-JSM-PRL Document 1 Filed 07/29/20 Page 6 of 6 PageID 6




       34.     Endurance’s liability on the Bond is solely vicarious, derivative or technical of the

wrongdoing, actions or inaction of Indemnitors.

       35.     Endurance has incurred losses, costs, damages, attorneys’ fees and expenses.

       36.     BKW is liable to Endurance for the losses, costs, damages, attorneys’ fees and

expenses incurred by it.

       37.     Endurance has retained the undersigned counsel to represent it in this action and

has agreed to pay such counsel a reasonable fee. Such fees are recoverable pursuant to Florida

law.

       WHEREFORE, Endurance Assurance Corporation f/k/a Endurance American Insurance

Company demands judgment against BKW Construction, LLC and Brady Windsor, jointly and

severally, for damages, costs, interest, and any other relief this court deems proper.

       DATED this 29th day of July 2020.


                                                  /s/ James S. Myers
                                              James S. Myers
                                              Florida Bar Number: 64246
                                              jmyers@mdmc-law.com
                                              Stephanie Johnson
                                              Florida Bar Number: 1007698
                                              sjohnson@mdmc-law.com
                                              McElroy, Deutsch, Mulvaney & Carpenter, LLP
                                              Fifth Third Center
                                              201 East Kennedy Boulevard, Suite 815
                                              Tampa, Florida 33602
                                              Ph: 813-285-5520
                                              Fax: 813-488-1183
                                              Attorneys for Endurance Assurance Corporation
                                              f/k/a Endurance American Insurance Company




                                                  6
